Citation Nr: 0303561	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  00-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INRODUCTION

The veteran had more than 20 years of active duty, concluding 
in December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied entitlement to individual unemployabilty.  

In a September 2002 Board decision addressing other claims, 
the Board noted that as to the issue of a total disability 
evaluation based upon individual unemployability, additional 
development was to be undertaken pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002), 
codified at 38 C.F.R. § 19.9(a)(2).  Due to a change in the 
Board's internal procedures, the evidentiary development 
required in this case was not able to be accomplished 
pursuant to the authority granted under 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002), and will instead be accomplished 
pursuant to the directives of this remand.  

REMAND

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the regional office (RO) for the following 
development:

Schedule the veteran for a VA social and 
industrial survey in order to clarify his 
medical, social, educational and 
employment history.  The social worker 
should elicit and set forth pertinent 
facts regarding the veteran's medical 
history, education, employment history, 
social adjustment, and current behavior 
and health.  The examiner should offer an 
assessment of the veteran's current 
functioning and identify the conditions 
that limit his employment opportunities.  
Any potential employment opportunities 
should be identified. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





